Title: To George Washington from Samuel Benjamin Morse, 10 September 1796
From: Morse, Samuel Benjamin
To: Washington, George


        
          Billerica (Massachusetts)Septr 10, 1796.
          Most excellent Sir,
        
        As you are the universal friend of mankind, and to numerous individuals in particular have manifested your bounty and generosity in divers ways and manners, I take the liberty relying on the great and noble disposition of your mind for an assurance of not giving offence, to request the favor of your smiles of beneficence in some way which it may be in your power or pleasure to grant. For to whom can I look with more propriety for assistance, than to the great and good Father of his country; whose wish is, that

al⟨l⟩ may be assisted, as far as the extensive sphere of his influence and ability can effect it.
        The favor I have to request, Sir, is the privelege of being employed as a Clerk in the Secretary of State’s Office; or in some other Office of profit and advantage of the like kind. As to my character, Sir, I believe I can obtain sufficient recommendation from General Lincoln; with whom indeed I cannot claim the honor of much personal acquaintance; but I am well known to, and acquainted with the Clergyman of the Parish, who can claim the honor of intimate friendship with the General. I further give you the trouble, great and good Sir, first to inform you that I have been regularly educated at Harvard University, and have received the honor of two degrees there. From the Government of the College I can produce the most honorable testimonials of my character and scholarship.
        If, Sir, it should at any time be consistent with your power and will, to bestow on me the Office above mentioned, or any other Clerkship, your granting me that favor would heighten, if possible, the love and admiration with which myself and millions of others are already filled at your unrivalled Greatness and Goodness. I am, Illustrious Sir, With the Profoundest Esteem and Respect Your devoted Servant
        
          Saml B. Morse
        
      